Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art found is Lehning (US 20140049420), N. Yamada (“Radar Cross Section for Pedestrian in 76GHz Band, 2005”) and Baba (US 20180182247).
The prior art teaches:
obtaining information of a target vehicle at a variety of positions and a variety of angles within a detection area of a host vehicle (The radar cone 12 is directed to the roadway 2 in such a way that radar radiation 11 impinges on the vehicles 3 at a location distant from the radar device 1 (virtually frontally) to a location near the radar device 1 (virtually laterally)(0029))
wherein the target vehicle is detected by the host vehicle, and the information comprises a vehicle type, shape, size, (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3... Due to the fact that the measured Doppler frequencies f.sub.D are proportional to the radial velocity of the vehicle 3, the measurement signals 4 of faster vehicles 3 are arranged at higher values on the frequency axis than the measurement signals 4 of slower vehicles 3.(0042))
according to vehicle types stored in an intelligent vehicle simulation testing model (vehicles whose assigned class is known, and which are in the form of comparison models VM(0061))
calibrated reflectivities of the vehicle types at a variety of positions within 360 degrees within a millimeter wave radar, and building a linked list for storage (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3(0042)…The frequencies of the acquired measurement signals of the measured vehicles are stored as functions over the measurement time period, and a spectrogram is formed therefrom for every vehicle(0013))
performing geometry culling on each target vehicle, discarding completely invisible target vehicles, and calculating visible section information for each target vehicle that has a visible section (It will be seen that the spectrograms have characteristic shapes which can be associated directly with the measured vehicles 3 and differentiated into determined signal regions depending on the size of the vehicles 3(0042))
the visible section information including a position of the visible section and a corresponding angle (A FSK radar device, a special type of FMCW radar known from the prior art, is used as an angle-resolving radar device 1 for the method for classifying a vehicle 3(0027))
categorizing target vehicles into four classes according to their moving directions relative to the host vehicle, including (i) the target vehicle moves in the same direction as the host vehicle (The radar cone 12 is directed to the roadway 2 in such a way that radar radiation 11 impinges on the vehicles 3 at a location distant from the radar device 1 (virtually frontally) to a location near the radar device 1 (virtually laterally)(0029))
further dividing each class into a plurality of situations according to a positional relationship between the visible section and the host vehicle, and calculating a target vehicle reflection intensity according to the situation (The vehicles 3 are measured based on the emitted and reflected radar radiation 11. Owing to a relative movement of the vehicles 3 traveling through the radar cone 12 with respect to the radar device 1, these vehicles 3 generate Doppler shifts in the reflected radar radiation 11(0030))
analyzing visibility of the target vehicle according to the target vehicle reflection intensity, and converting and outputting information of a visible target vehicle into an expression form of a real millimeter-wave radar sensing an object (From these Doppler shifts, the radar device 1 generates low-frequency measurement signals 4 which correspond to the Doppler shifts and are acquired and evaluated in the form of Doppler frequencies f.sub.D. The evaluation of the measurement signals 4 by means of the method according to the invention allows vehicles 3 to be classified(0030))
Lehning does not teach the material and reflectivity being a part of the information gathered by the sensor, however, N. Yamada teaches some factors can be considered regarding the time variance of the radio wave reflection intensity of a pedestrian. While the pedestrian is walking, his or her posture, relative orientation, irradiated aspect, and distance from the sensor, are constantly changing. The reflection intensity is affected by all of these factors. Moreover, the size of a pedestrian can vary, from a child to an adult. Furthermore, pedestrians' clothes are made of various materials and take different forms (Page 1, Col 2).
Lehning and N. Yamada are considered analogous since they both teach the art of detecting objects using radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have combined the teachings of Lehning and N. Yamada in order to have a radar system which can distinguish based on reflection of the radio emitted waves the material and the reflectivity of the object within the detection zone.
Lehnign and N. Yamada teach the limitations set forth above but fail to teach:
(ii) the target vehicle moves in the opposite direction of the host vehicle;
(iii) the target vehicle moves to the left relative to the host vehicle;
(iv) the target vehicle moves to the right relative to the host vehicle;
Baba teaches:
(ii) the target vehicle moves in the opposite direction of the host vehicle; (Fig.5, element 311)
(iii) the target vehicle moves to the left relative to the host vehicle; (Fig.5, element 313)
(iv) the target vehicle moves to the right relative to the host vehicle; (Fig.5, element 312)
However, the prior art is silent about wherein the target vehicle reflection intensity calculation further comprises finding a reflectivity of the target vehicle at a corresponding area from the calibrated reflectivities according to the position and angle of the current target vehicle, determining a situation in a class according to the position of the visible section, and obtaining an object reflection intensity of the target vehicle by calculating an integral on an angle interval corresponding to the visible section and multiplying by a height of the target vehicle type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648